PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/354,060
Filing Date: 14 Mar 2019
Appellant(s): Koeneman et al.



__________________
Bradley A Forrest
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 23 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

NEW GROUNDS OF REJECTION
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stedman et al. (US 5,202,195 A, hereinafter Stedman) in view of Givens et al. (US 2011/0129745 A1, hereinafter Givens).
Regarding claims 1 and 8, Stedman discloses a fuel cartridge (20, C5/L50–67), comprising:
an inlet manifold (22, C5/L50–67);
a fuel bed (21) containing a chemical hydride material (see metallic chemical hydride, C5/L50–67),
a first end of the fuel bed (21) being coupled to the inlet manifold to receive hydrogen gas containing water vapor via the inlet manifold to react with the chemical hydride material to produce dry hydrogen gas (FIG. 1, C5/L50–C6/L47);
an outlet manifold (24) coupled to a second end of the fuel bed (21) to receive the dry hydrogen from the fuel beds (21, C6/L1–13).
Stedman does not explicitly disclose:
a plurality of fuel beds;
wherein the fuel beds are laterally spaced from each other providing space for flow of coolant fluid therebetween;
wherein the plurality of fuel beds are arranged in a rectangular staggered array.
Givens discloses a fuel cartridge (14, [0011] comprising a plurality of fuel beds (26) laterally spaced from each other providing space for flow of coolant fluid therebetween (FIG. 5, [0063]); and wherein the plurality of fuel beds (26) are arranged in a rectangular staggered array (FIG. 5, [0061]) to improve the heat transfer efficiency in the fuel cartridge (FIG. 5, [0064]). It would be obvious to substitute the laterally spaced apart plurality of fuel beds as taught by Givens for the single bed disclosed by Stedman because the laterally spaced apart plurality of fuel beds allows for increased heat transfer efficiency (FIG. 5, [0063]). Givens further discloses one skilled in the art would modify the number of fuel beds to provide a suitable configuration (see hydride beds, [0066]). Stedman and Givens are analogous art because they are directed to fuel cell systems. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the laterally spaced apart plurality of fuel beds of Givens for the single fuel bed in order to improve the heat transfer efficiency in the fuel cartridge.

Claim(s) 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stedman (US 5,202,195 A) in view of Givens (US 2011/0129745 A1) as applied to claim(s) 1 above, and further in view of Kinkelaar et al. (US 2004/0126643 A1, hereinafter Kinkelaar). The body of the rejection of claims 2, 3, and 5 has not changed from the final rejection mailed on 23 July 2021.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stedman (US 5,202,195 A) in view of Givens (US 2011/0129745 A1) and Kinkelaar (US 2004/0126643 A1) as applied to claim(s) 2 above, and further in view of Okuwa et al. (JP 2017-133624 A, hereinafter Okuwa). The body of the rejection of claim 4 has not changed from the final rejection mailed on 23 July 2021.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stedman (US 5,202,195 A) in view of Givens (US 2011/0129745 A1) as applied to claim(s) 1 above, and further in view of Fujita et al. (US 2010/0219087 A1, hereinafter Fujita). The body of the rejection of claim 6 has not changed from the final rejection mailed on 23 July 2021.

Claim(s) 9–11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stedman (US 5,202,195 A) in view of Givens (US 2011/0129745 A1) as applied to claim(s) 1 above, and further in view of Shurtleff et al. (US 2006/0059778 A1, hereinafter Shurtleff). The body of the rejection of claims 9–11 has not changed from the final rejection mailed on 23 July 2021.

Claim(s) 12–19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stedman (US 5,202,195 A) in view of Givens (US 2011/0129745 A1) and Kinkelaar (US 2004/0126643 A1).
Regarding claims 12–17, Stedman discloses a fuel cartridge (20, C5/L50–67), comprising
a fuel bed (21) containing a chemical hydride material (see metallic chemical hydride, C5/L50–67), and
wherein the fuel bed (21) is connected to receive wet hydrogen gas containing water vapor via an inlet manifold (22, C5/L50–C6/L47) and
wherein the fuel bed (21) is connected to react with the chemical hydride material to provide dry hydrogen via an outlet manifold (24, C5/L50–C6/L47).
Stedman does not explicitly disclose:
an inlet valve; and
an outlet valve.
Kinkelaar discloses a fuel cartridge (230) comprising an inlet valve (401) and a second valve (393) to prevent impurities in the fuel from degrading the performance of the fuel cell (see impurities scavenger, [0020]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the fuel cartridge of Stedman with the valves and filters of Kinkelaar in order to prevent impurities in the fuel from degrading the performance of the fuel cell.
Modified Stedman does not explicitly disclose:
a plurality of fuel beds;
wherein the fuel beds are spaced apart to facilitate flow of cooling fluid past the plurality of fuel beds;
a cooling mechanism that includes a fan configured to provide the cooling fluid;
wherein the cooling mechanism includes a duct configured to direct airflow along the plurality of fuel beds;
wherein the cooling mechanism includes a plurality of ducts, and
wherein each of the plurality of fuel beds is separated from others of the plurality of fuel beds by at least one of the plurality of ducts;
wherein the fluid comprises air; and
wherein the fuel cartridge includes a heating mechanism configured to provide heat to the plurality of fuel beds.
Givens discloses a fuel cartridge (14, [0011] comprising a plurality of fuel beds (26) laterally spaced from each other providing space for flow of coolant fluid therebetween; and a cooling mechanism (202) that includes a fan (206) configured to provide the cooling fluid (FIG. 5, [0062]); wherein the cooling mechanism (202) includes a duct (212) configured to direct the flow of air along the plurality of fuel beds (26, [0063]); wherein the cooling mechanism (202) includes a plurality of ducts (214, [0063]), and wherein each of the plurality of fuel beds (26) is separated from others of the plurality of fuel beds (26) by at least one of the plurality of ducts (214, [0063]); wherein the fluid comprises air (FIG. 2, [0036]); a heating mechanism (40) configured to provide heat to the plurality of fuel beds (26, [0020]) to improve the heat transfer efficiency in the fuel cartridge (FIG. 5, [0064]). It would be obvious to substitute the laterally spaced apart plurality of fuel beds as taught by Givens for the single bed disclosed by Stedman because the laterally spaced apart plurality of fuel beds allows for increased heat transfer efficiency (FIG. 5, [0063]). Givens further discloses one skilled in the art would modify the number of fuel beds to provide a suitable configuration (see hydride beds, [0066]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the laterally spaced apart plurality of fuel beds of Givens for the single fuel bed in order to improve the heat transfer efficiency in the fuel cartridge.
Regarding claims 18 and 19, Stedman discloses a method, comprising:
containing a granular hydride material (see metallic chemical hydride, C5/L50–67) in a fuel bed (21) of a fuel cartridge (20, C5/L50–67);
inserting the fuel cartridge (20) into a fuel cell based power generator (FIG. 1, C5/L50–67);
providing water vapor to the first end of the fuel bed (21, C5/L50–C6/L47),
wherein hydrogen gas is generated by a respective reaction within the fuel bed (21) to produce generated hydrogen gas (FIG. 1, C5/L50–C6/L47);
passing the generated hydrogen gas out of the fuel cartridge (20, C5/L50–C6/L47).
Stedman does not explicitly disclose:
inserting the fuel cartridge into a fuel cell based power generator to open valves associated with each of first and second ends of the fuel beds; and
retaining the granular hydride material within the fuel beds via filters positioned at each end of the fuel beds.
Kinkelaar discloses inserting a fuel cartridge (230) into a fuel cell based power generator to open valves associated with each of first and second ends of the fuel beds (FIG. 1, [0150]); and retaining the material within the fuel beds via filters (249) positioned at each end of the fuel beds (396, [0162]) to prevent impurities in the fuel from degrading the performance of the fuel cell (see impurities scavenger, [0020]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the fuel cartridge of Stedman with the valves and filters of Kinkelaar in order to prevent impurities in the fuel from degrading the performance of the fuel cell.
Modified Stedman does not explicitly disclose:
a plurality of spaced apart fuel beds;
cooling the fuel beds by flowing coolant fluid past the outside of the spaced apart fuel beds.
Givens discloses a fuel cartridge (14, [0011] comprising a plurality of spaced apart fuel beds (26) laterally spaced from each other providing space for flow of coolant fluid therebetween to improve the heat transfer efficiency in the fuel cartridge (FIG. 5, [0063]). It would be obvious to substitute the laterally spaced apart plurality of fuel beds as taught by Givens for the single bed disclosed by Stedman because the laterally spaced apart plurality of fuel beds allows for increased heat transfer efficiency (FIG. 5, [0063]). Givens further discloses one skilled in the art would modify the number of fuel beds to provide a suitable configuration (see hydride beds, [0066]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the laterally spaced apart plurality of fuel beds of Givens for the single fuel bed in order to improve the heat transfer efficiency in the fuel cartridge.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stedman (US 5,202,195 A) in view of Givens (US 2011/0129745 A1) and Kinkelaar (US 2004/0126643 A1) as applied to claim(s) 18 above, and further in view of Shurtleff (US 2006/0059778 A1). The body of the rejection of claim 20 has not changed from the final rejection mailed on 23 July 2021.


(2) Response to Argument
Applicant's arguments with respect to Stedman teaching a plurality of fuel beds (P9/¶1–P10/¶5) have been considered but are moot because the new ground of rejection relies upon the teachings of Givens for the limitation of the plurality of beds.

Applicants argue the heat transfer to the fuel beds in Givens while desorbing hydrogen is the opposite of the heat transfer away from the fuel beds while hydrogen is being produced recited in the claims (P11/¶1). Claim 1 recites "wherein the fuel beds are laterally spaced from each other providing space for flow of coolant fluid therebetween to cool the fuel beds while dry hydrogen is being produced" and "a first end of each of the fuel beds being coupled to the inlet manifold to receive hydrogen gas containing water vapor via the inlet manifold to react with the chemical hydride to produce dry hydrogen gas." The claims require cooling of the fuel beds during absorption to the hydride material. Givens discloses a plurality of spaced apart beds allow for heat transfer away the fuel bed while dry hydrogen is being produced ([0016], [0033]). Therefore, the heat transfer from the fuel beds in Givens while sorbing to the hydride material is equivalent to the heat transfer away from the fuel beds while dry hydrogen is being produced recited in the claims.
Applicants argue that the motivation to combine the references is directed toward adding heat versus removing heat (P11/¶3). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, Givens discloses heat may be removed from 
Applicants argue the cooling during hydrogen gas production in Stedman is accomplished in an entirely different manner than that described in the claims (P11/¶2). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, Stedman cools the fuel bed by supplying a fluid to the fuel bed (FIGS. 1 and 2, C6/L14–47). The manner of cooling described in the claims is supplying a fluid to the fuel beds. Therefore, the cooling during hydrogen gas production in Stedman is not accomplished in an entirely different manner than that described in the claims.
Applicants argue the cooling is performed by flowing more gas through the beds (P11/¶2). Givens discloses heat transfer can be accomplished by providing air stream conduits within a plurality of fuel beds (26, [0065]). The addition of air stream conduits would allow more gas to flow through the beds because air stream conduits provide less airflow resistance than a bed of hydride material. Therefore, the cooling of Givens would allow for the cooling to be performed by flowing more gas through the beds.
Applicants argue Stedman teaches away from cooling the outside of the reactant vessel 21 (P11/¶2). The modification of Stedman with Givens would not result in cooling the outside of the reactant vessel. Givens discloses the conduits are disposed within an outer wall (e.g., [0061]). Therefore, Stedman does not teach away from the combination with Givens.
Applicants argue Stedman would lead a person having ordinary skill in the art in a direction divergent from the claimed "providing space for flow of coolant fluid therebetween to 
Applicants argue Kinkelaar does not operate as a valve with respect to gas (P12/¶4). It is noted that the features upon which applicant relies (i.e., a valve operates with respect to a gas) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 2 and 3 do not recite an operation of the first and second valves with respect to the hydrogen gas, the dry hydrogen, or the water vapor.
Applicants argue Kinkelaar does not disclose a valve that actually performs a valve like function on water vapor (P13/¶1). It is noted that the features upon which applicant relies (i.e., a valve operates with respect to a gas) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 2 and 3 do not recite an operation of the first and second valves with respect to the hydrogen gas, the dry hydrogen, or the water vapor.

Applicants argue claim 4 is allowable for at least the same reasons as claim 1 (P13/¶3). Claim 1 is not allowable as detailed above.
Applicants argue claim 6 is allowable for at least the same reasons as claim 1 (P13/¶4). Claim 1 is not allowable as detailed above.
Applicants argue claim 9–11 are allowable for at least the same reasons as claim 1 (P13/¶5). Claim 1 is not allowable as detailed above.
Applicants argue claims 12 and 18 are allowable for at least the same reasons as claim 1 (P13/¶6). Claim 1 is not allowable as detailed above.
Applicants argue claim 20 is allowable for at least the same reasons as claim 1 (P14/¶2). Claim 1 is not allowable as detailed above.

For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/Sean P Cullen, Ph.D./            Primary Examiner, Art Unit 1725      
                                                                                                                                                                                      
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/William Krynski/
Director Designee, TC 1700



Conferees:
/BASIA A RIDLEY/            Supervisory Patent Examiner, Art Unit 1725          

/CHRISTINE S TIERNEY/            Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.